                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 STATESBORO DIVISION

VICTOR CALLAHAN,                               )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )
                                               )          CV 621-039
PAIGE D. MULLIGAN and JUDGE                    )
CHARLES P. ROSE, Jr.,                          )
                                               )
              Defendants.                      )


                                         ORDER


       Plaintiff, an inmate at Georgia State Prison in Reidsville, Georgia is proceeding pro

se and in forma pauperis (“IFP”) in this civil rights case. Because he is proceeding IFP,

Plaintiff’s pleadings must be screened to protect potential defendants. Phillips v. Mashburn,

746 F.2d 782, 785 (11th Cir. 1984); Al-Amin v. Donald, 165 F. App’x 733, 736 (11th Cir.

2006). The Court affords a liberal construction to a pro se litigant’s pleadings, holding them

to a more lenient standard than those drafted by an attorney, Erickson v. Pardus, 551 U.S. 89,

94 (2007), but the Court may dismiss the complaint or any portion thereof if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, or if it seeks monetary

relief from a defendant who is immune to such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). After a review of Plaintiff’s complaint and prior history of case filings, the Court

DISMISSES this action without prejudice.
I.     BACKGROUND

       A prisoner attempting to proceed IFP in a civil action in federal court must comply

with the mandates of the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134,

§§ 801-810, 110 Stat. 1321 (1996). 28 U.S.C. § 1915(g) of the PLRA provides:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it
       is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical
       injury.

       “This provision of the PLRA, commonly known as the three strikes provision,

requires frequent filer prisoners to prepay the entire filing fee before federal courts may

consider their lawsuits and appeals.” Rivera v. Allin, 144 F.3d 719, 723 (11th Cir. 1998)

(internal citations omitted), abrogated on other grounds by Jones v. Bock, 549 U.S. 199

(2007); see also Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1726 (U.S. 2020) (“The point of

the PLRA, as its terms show, was to cabin not only abusive but also simp ly meritless

prisoner suits.”). The Eleventh Circuit has upheld the constitutionality of § 1915(g) becaus e

it does not violate an inmate’s right to access the courts, the doctrine of separation of powers,

an inmate’s right to due process of law, or an inmate’s right to equal protection. Id. at 721-

27.

       To that end, the form complaint Plaintiff used to commence this case the “Form to be

Used by Prisoners In Filing a Complaint Under the Civil Rights Act, 42 U.S.C. § 1983,”

requires that prisoner plaintiffs disclose: (1) whether they have begun other lawsuits in state

or federal court dealing with the same facts involved in the current action, (2) whether they

have brought any federal lawsuits while incarcerated or detained in any facility dealing with
                                               2
facts other than those in the current case, (3) the disposition of any such lawsuit s, and (4)

whether they were allowed to proceed IFP in any such lawsuits. (Doc. no. 1, pp. 1-3.) Under

the question concerning whether a prisoner plaintiff has brought any lawsuits dealing with

facts other than those involved in this action, the prisoner plaintiff who has brought any such

lawsuits is specifically instructed to describe each lawsuit, including the court hearing the

case, the date of filing and disposition, and whether he was allowed to proceed IFP. (Id. at 2-

3.) If there is more than one such lawsuit, the additional lawsuits must be described on

another piece of paper. (Id. at 2.)

II.       DISCUSSION

          Plaintiff filed a partially-handwritten complaint, modeled on and incorporating

portions of the “Form to be Used by Prisoners In Filing a Complaint Under the Civil Rights

Act, 42 U.S.C. § 1983” described above. (See generally doc. no. 1.) In response to a

question modeled on the form complaint, Plaintiff failed to answer if he had previously filed

any lawsuit in federal court while incarcerated or detained in any facility. (Id. at 1.)

However, the Court is aware of at least four other cases Plaintiff filed which he failed to

disclose: Callahan v. Bobbit et al., 3:21-CV-00068-CAR-CHW (M.D. Ga. May. 6, 2021);

Callahan v. Ashley et al., CV No. 3:19-028 (S.D. Ga. Sept. 3, 2019); Callahan v. Hemphill,

et al., CV 604-089 (S.D. Ga. July 2, 2004); Callahan v. Blackmon, 602-007 (S.D. Ga. Jan.

14, 2002).

          The Eleventh Circuit has approved of dismissing a case based on dishonesty in a

complaint. In Rivera, the Court of Appeals reviewed a prisoner plaintiff’s filing history for

the purpose of determining whether prior cases counted as “strikes” u nder the PLRA and

stated:
                                               3
       The district court’s dismissal without prejudice in Parker is equally, if not
       more, strike-worthy. In that case, the court found that Rivera had lied unde r
       penalty of perjury about the existence of a prior lawsuit, Arocho. As a
       sanction, the court dismissed the action without prejudice, finding that Rivera
       “abuse[d] the judicial process[.]”

Rivera, 144 F.3d at 731; see also Sears v. Haas, 509 F. App’x 935, 936 (11th Cir. 2013)

(affirming dismissal of complaint where prisoner plaintiff failed to accurately disclose

previous litigation); Redmon v. Lake Cty. Sheriff’s Office, 414 F. App’x 221, 223, 226 (11th

Cir. 2011) (affirming dismissal, after directing service of process, of amen ded complaint

raising claims that included denial of proper medical care and cruel and unusual punishment

for placement in a “restraint chair” and thirty-seven days of solitary confinement upon

discovering prisoner plaintiff failed to disclose one prior federal lawsuit); Young v. Sec’y

Fla. Dep’t of Corr., 380 F. App’x 939, 940-41 (11th Cir. 2010) (affirming dismissal of third

amended complaint based on a plaintiff’s failure to disclose prior cases on the court’s

complaint form); Alexander v. Salvador, No. 5:12cv15, 2012 WL 1538368 (N.D. Fla. Mar.

21, 2012) (dismissing case alleging deliberate indifference to serious medical needs where

plaintiff failed to disclose new case commenced in interim between filing original complaint

and second amended complaint), adopted by, Alexander v. Salvador, No. 5:12cv15, 2012

WL 1538336 (N.D. Fla. May 2, 2012).

       The practice of dismissing a case as a sanction for providing false information about

prior filing history is also well established in the Southern District of Georgia. See, e.g.,

Williamson v. Cty. of Johnson, GA, CV 318-076 (S.D. Ga. Dec. 6, 2018); Brown v. Wright,

CV 111-044 (S.D. Ga. June 17, 2011); Hood v. Tompkins, CV 605-094 (S.D. Ga. Oct. 31,

2005), aff’d, 197 F. App’x 818 (11th Cir. 2006). As discussed above, Plaintiff’s answers



                                             4
about filing other federal lawsuits were blatantly dishonest, and this case should be dismissed

without prejudice as a sanction for the dishonesty.

III.   CONCLUSION

       Because Plaintiff has abused the judicial process by providing dishonest information

about his filing history, the Court DISMISSES this action without prejudice as a sanction.

       SO ORDERED this 8th day of July, 2021, at Augusta, Georgia.




                                              5
